IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 40558

STATE OF IDAHO,                                  )     2013 Unpublished Opinion No. 559
                                                 )
       Plaintiff-Respondent,                     )     Filed: July 1, 2013
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
TRAVIS EUGENE ROACH, aka RAVIS                   )     THIS IS AN UNPUBLISHED
ROACH, EUGENE ROACH MOTEL,                       )     OPINION AND SHALL NOT
                                                 )     BE CITED AS AUTHORITY
       Defendant-Appellant.                      )


       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Cheri C. Copsey, District Judge.

       Judgment of conviction and unified sentence of ten years, with one year
       determinate, for burglary, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Ben Patrick McGreevy,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; GRATTON, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Travis Eugene Roach, aka Ravis Roach, Eugene Roach Motel, plead guilty to burglary,
Idaho Code § 18-1401, and petit theft, I.C. §§ 18-2403(1), 18-2407(2). The district court
sentenced Roach to a unified term of ten years, with one year determinate, for the burglary
conviction and a concurrent sentence of time served for the petit theft conviction. Roach
appeals, contending his unified sentence of ten years, with one year determinate, is excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011,



                                                1
1014-15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Roach’s judgment of conviction and sentence are affirmed.




                                                   2